UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TRUSTEES FOR THE MASON
TENDERS DISTRICT COUNCIL
WELFARE FUND, PENSION FUND,
ANNUITY FUND, AND TRAINING
PROGRAM FUND, JOHN J. VIRGA, in
his fiduciary capacity as Director, and
ROBERT BONANZA, as Business                        19 Civ. 5364 (KPF)
Manager of the Mason Tenders District
Council of Greater New York,
                                                 OPINION AND ORDER
                          Petitioners,

                   -v.-

SUPER, LLC,

                          Respondent.

KATHERINE POLK FAILLA, District Judge:

      Trustees for the Mason Tenders District Council Welfare Fund, Pension

Fund, Annuity Fund, and Training Program Fund, John J. Virga in his

fiduciary capacity as Director, and Robert Bonanza as Business Manager of the

Mason Tenders District Council of Greater New York (together, “Petitioners”)

filed this motion for summary judgment on their petition to confirm an

arbitration award dated June 10, 2018 (the “Award”), pursuant to Section 301

of the Labor Management Relations Act of 1947 (LMRA), as amended, 29

U.S.C. § 185. The motion is unopposed, as Respondent Super, LLC has neither

acknowledged Petitioners’ petition nor made any effort to contest confirmation

of the Award. For the reasons set forth in the remainder of this Opinion,

Petitioners’ motion is granted.
                                     BACKGROUND 1

A.    Factual Background

      Petitioners and Respondent are both signatories to the 2013-2015

Independent Asbestos Agreement (the “CBA”), which binds the parties to the

terms and conditions of the respective Trust Agreements of the Mason Tenders

District Council Welfare Fund, Pension Fund, Annuity Fund, and Training

Program Fund (collectively, the “Funds”). (Pet. 56.1 ¶¶ 3, 6). The CBA requires

Respondent to pay dues and contributions to the Funds on behalf of its

employees. (Id. at ¶ 5). The Funds’ Trust Agreements permit Petitioners to

initiate arbitration proceedings against employers that are delinquent in their

payment of contributions and dues. (Id. at ¶¶ 6-7).

      On or about May 3, 2018, Petitioners initiated the underlying arbitration

proceeding (the “Arbitration”) by serving Respondent with a notice and demand

for arbitration. (Pet. 56.1 ¶ 12). Petitioners’ claim related to Respondent’s

failure to pay benefit contributions and dues, and political action committee

contributions to the Funds. (Id. at ¶¶ 3-12). Respondent’s principal, Taylor

Dominguez, acknowledged receipt of the notice and demand for arbitration on

May 5, 2018. (Id. at ¶ 12). On May 11, 2018, the arbitrator, Joseph A. Harris,

Ph.D., notified the parties that he would conduct a hearing in the matter on

June 4, 2018. (Id.). Arbitrator Harris convened the hearing on June 4, 2018.



1     The facts in this Opinion are drawn from Petitioners’ Local Rule 56.1 Statement (“Pet.
      56.1” (Dkt. #9)). Citations to Petitioners’ Rule 56.1 Statement incorporate by reference
      the documents cited therein. For ease of reference, the Court will refer to Arbitrator
      Harris’s Award as the “Award” (Dkt. #11 at Ex. 1).

                                              2
(Id. at ¶ 13). No representative for Respondent appeared. (Id.). Petitioners

submitted evidence in support of their claim, including a copy of an auditor’s

report analyzing the relevant contributions, as well as testimony from

Petitioners’ delinquency manager. (Id. at ¶ 14).

      On June 10, 2018, Arbitrator Harris issued his award in favor of

Petitioners. (Pet. 56.1 ¶ 15; Award 1-3). Arbitrator Harris ordered Respondent

to pay Petitioners a total amount of $42,261.79, comprising unpaid dues and

contributions, interest, and audit costs, as well as liquidated damages of

$4,644.60, legal costs of $500.00, and arbitration fees of $1,320.00. (Pet. 56.1

¶ 15; Award 1-3).

B.    Procedural Background

      Petitioners filed the instant petition to confirm the Award on June 7,

2019. (Dkt. #1). On June 26, 2019, Petitioners filed an affidavit with the

Court indicating that Respondent had been served by mail and electronic mail.

(Dkt. #7). On June 13, 2019, the Court ordered Petitioners to move for

confirmation of their arbitral award in the form of a motion for summary

judgment due June 27, 2019. (Dkt. #6). The Court ordered Respondent to file

any opposition brief by July 11, 2019, and Petitioners to file their reply by

July 18, 2019. (Id.). Petitioners filed their summary judgment motion on June

27, 2019. (Dkt. #8-11). Respondent has neither filed opposition papers, nor

appeared in the case. As such, the motion is ripe for the Court’s consideration.




                                        3
                                  DISCUSSION

A.    Applicable Law

      1.    Unopposed Petitions to Confirm Arbitration Awards

      The Second Circuit has “repeatedly recognized the strong deference

appropriately due arbitral awards and the arbitral process, and has limited its

review of arbitration awards in obeisance to that process[.]” Porzig v. Dresdner,

Kleinwort, Benson, N. Am. LLC, 497 F.3d 133, 138 (2d Cir. 2007). “The federal

policy in favor of enforcing arbitration awards is particularly strong with

respect to arbitration of labor disputes.” N.Y. Hotel & Motel Trades Council

v. Hotel St. George, 988 F. Supp. 770, 774 (S.D.N.Y. 1997). As the Second

Circuit observed, “[t]he LMRA establishes a federal policy of promoting

‘industrial stabilization through the collective bargaining agreement,’ with

particular emphasis on private arbitration of grievances.” Nat’l Football League

Mgmt. Council v. Nat’l Football League Players Ass’n, 820 F.3d 527, 536 (2d Cir.

2016) (quoting United Steelworkers of Am. v. Warrior & Gulf Navigation Co., 363

U.S. 574, 578 (1960)).

      Judicial “review of an arbitration award under the LMRA is, accordingly,

‘very limited.’” Id. (quoting Major League Baseball Players Ass’n v. Garvey, 532

U.S. 504, 509 (2001) (per curiam)). When a court reviews a labor dispute

arbitration, “[i]t is only when the arbitrator strays from interpretation and

application of the agreement and effectively dispenses his own brand of

industrial justice that his decision may be unenforceable.” Garvey, 532 U.S. at

509 (internal quotation marks omitted). “[U]nless the award is procured


                                        4
through fraud or dishonesty, a reviewing court is bound by the arbitrator’s

factual findings, interpretation of the contract[,] and suggested remedies.” Trs.

of the N.Y. City Dist. Council of Carpenters Pension Fund v. High Performance

Floors Inc., No. 15 Civ. 781 (LGS), 2016 WL 3194370, at *2 (S.D.N.Y. June 6,

2016) (first alteration in original) (internal quotation marks omitted) (quoting

Int’l Bhd. of Elec. Workers v. Niagara Mohawk Power Corp., 196 F.3d 117, 124

(2d Cir. 1999)), reconsideration denied, No. 15 Civ. 781 (LGS), 2016 WL

3911978 (S.D.N.Y. July 15, 2016).

      A court may not “review the arbitrator’s decision on the merits despite

allegations that the decision rests on factual errors or misinterprets the parties’

agreement, but [may] inquire only as to whether the arbitrator acted within the

scope of his authority as defined by the collective bargaining agreement.” Nat’l

Football League Mgmt. Council, 820 F.3d at 536. A reviewing court’s “task is

simply to ensure that the arbitrator was ‘even arguably construing or applying

the contract and acting within the scope of his authority’ and did not ‘ignore

the plain language of the contract.’” Id. at 537 (quoting United Paperworkers

Int’l Union, AFL-CIO v. Misco, Inc., 484 U.S. 29, 38 (1987)). “As long as the

award ‘draws its essence from the collective bargaining agreement … ,’ it must

be confirmed.” Id. (quoting Niagara Mohawk Power Corp., 143 F.3d at 714).

      2.    Summary Judgment

      Courts within this Circuit approach an unopposed petition to confirm an

arbitration award “‘as akin to a motion for summary judgment based on the




                                        5
movant’s submissions,’ and the court ‘may not grant the motion without first

examining the moving party’s submission to determine’ that it satisfactorily

demonstrates the absence of material issues of fact.” Neshgold LP v. N.Y. Hotel

& Motel Trades Council, AFL-CIO, No. 13 Civ. 2399 (KPF), 2013 WL 5298332, at

*7 (S.D.N.Y. Sept. 19, 2013) (quoting D.H. Blair & Co., Inc. v. Gottdiener, 462

F.3d 95, 109-10 (2d Cir. 2006)). Under the familiar summary judgment

standard, a “court shall grant summary judgment if the movant shows that

there is no genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law.” Fed. R. Civ. P. 56(a); see also Celotex Corp. v.

Catrett, 477 U.S. 317, 322 (1986); Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 247-48 (1986). A genuine dispute exists where “the evidence is such that

a reasonable jury could return a verdict for the nonmoving party.” Fireman’s

Fund Ins. Co. v. Great Am. Ins. Co. of N.Y., 822 F.3d 620, 631 n.12 (2d Cir.

2016) (internal quotation marks omitted). A fact is “material” if it “might affect

the outcome of the suit under the governing law.” Anderson, 477 U.S. at 248.

B.    Analysis

      Particularly given the Court’s deferential posture in reviewing arbitral

awards under the LMRA, the Court finds that Petitioners have adequately

supported their petition. There are no material facts in dispute: Respondent

has not contested any of the material facts upon which Petitioners’ motion for

summary judgment is based, and the record discloses no dispute concerning

those facts.




                                        6
         The CBA and Funds’ Trust Agreements required Respondent to pay

benefit contributions and dues and political action committee contributions to

the Funds. Petitioners determined that Respondent had not made all required

contributions for the time period from June 25, 2016, through June 30, 2017.

(Pet. 56.1 ¶ 12). Petitioners also noted that Respondent had failed to pay

interest for a period of delinquent payment of dues from October 1, 2015, to

November 30, 2015. (Id.). Accordingly, Petitioners pursued arbitration under

the terms of the CBA. In the Award, Arbitrator Harris found that substantial

and credible evidence presented during the June 4, 2018 hearing established

that Respondent owed Petitioners “delinquent fringe benefits and associated

items” as detailed in a deficiency report introduced by Petitioners. (Award 2).

Arbitrator Harris, citing the CBA, the Funds’ Trust Agreements, an audit

report, and a deficiency report, issued an Award that included the delinquent

contributions for fringe benefits, delinquent contributions for dues and political

action committees, interest, audit costs, arbitrator’s fees, an ERISA penalty,

and attorney’s fees. (Id. at ¶¶ 2-3). Together, the Award totaled $42,261.79.

(Id.).

         The grounds for the Award are readily discernible from Arbitrator

Harris’s Opinion. (See generally Award). Despite being properly served,

Respondent did not appear in this case to dispute any of Arbitrator Harris’s

findings, nor the contents of the Award. Nor would there have been a basis for

Respondent to do so: Arbitrator Harris construed and applied the CBA and




                                         7
acted within the scope of his authority when he issued the Award. The LMRA,

in turn, requires this Court to confirm the Award.

                                  CONCLUSION

        For the foregoing reasons, Petitioners’ motion for summary judgment on

their petition to confirm the arbitration award is GRANTED, and judgment will

be entered in the amount of $42,261.79. The Clerk of Court is directed to

terminate all pending motions, adjourn all remaining dates, and close this

case.

        SO ORDERED.

Dated:       October 25, 2019
             New York, New York             __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge




                                        8
